990 So. 2d 1266 (2008)
I.J.-L., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D08-930.
District Court of Appeal of Florida, Third District.
October 1, 2008.
*1267 Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region, Richard F. Joyce, and Mark Graham Hanson, Assistants Regional Counsel, for appellant.
Karla Perkins, Assistant District Legal Counsel, for appellee.
Before GERSTEN, C.J., RAMIREZ, J., and SCHWARTZ, Senior Judge.

ON CONFESSION OF ERROR
PER CURIAM.
I.J.-L. appeals a judgment of dependency entered as to her child, A.J.-L., based on a default consent. Appellee, Florida Department of Children and Families, has moved this Court to relinquish jurisdiction so that the case may proceed to an adjudicatory hearing.
We elect to treat appellees motion for relinquishment as a confession of error. Therefore, this cause is reversed and remanded for further proceedings in the trial court.
Reversed and remanded.